Edwards, Ch. J.
delivered the following opinion o£ the court: — The defendant having in his answer denied; all the equity in the complainant’s bill, and the corn-pláinant having produced no evidence contradicting the defendant’s answer, there is no error in the decree oí the general courb dismissing the complainant’s injunction, upon motion.
The record stating that notice of the motion was proved and filed, we must presume the notice was legal and sufficient, until the contrary appears. If the complainant "supposes that the notice is not sufficient, it not having been certified to this court, with the record, the complainant should have brought it up by certiorari, or shew by its return, that the notice does not exist: not having done so, we cannot presume, either, that there was no notice, or an insufficient notice.
Decree affirmed.